Citation Nr: 1604527	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 30, 2010, for the grant of service connection for ischemic heart disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dermatitis, right forearm.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to multiple joint arthritis, including right hand, right knee, and right shoulder.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

7.  Entitlement to a rating in excess of 40 percent for residuals of prostate adenocarcinoma, status post radical prostatectomy.

8.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post posterior fusion at L4-L5, with segment instability and stenosis.

9.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, with generalized anxiety disorder.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) after July 2012 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

During the December 2015 hearing before the Board, the Veteran asserted that he was diagnosed with a "heart disorder" during his active duty.  The Veteran also asserted that he submitted a claim of entitlement to service connection for this "heart disorder," but that he was denied in a rating decision shortly after this military retirement.  The Veteran claimed that this rating decision contained clear and unmistakable error in denying his claim of entitlement to service connection for a "heart disorder."  However, a review of the evidence shows that the Veteran was diagnosed with hypertension during his active duty, and that he submitted a claim of entitlement to service connection for hypertension in May and July 1983.  In a September 1983 rating decision, service connection for hypertension was granted and an initial noncompensable rating was assigned thereto, effective July 1, 1983.  The evidence of record did not otherwise demonstrate that the Veteran was diagnosed with a heart disability beyond hypertension during his active duty, and did not demonstrate that he applied for and was denied entitlement to service connection for a heart disability shortly after this military retirement.  

With the exception of the claim of entitlement to an effective date prior to August 30, 2010, for the grant of service connection for ischemic heart disease, the additional issues are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran retired from military service in June 1983.
 
2.  In May and July 1983, the Veteran submitted a variety of claims of entitlement to service connection, including for hypertension, but not ischemic heart disease.  The evidence of record did not include a then current diagnosis of ischemic heart disease.  The Veteran's claims were adjudicated in a September 1983 rating decision.  Service connection was granted for hypertension.  Although the Veteran received notice of this decision and notice of his appellate right, he did not perfect an appeal.

3.  In a February 23, 2011 letter, VA notified the Veteran that it was undertaking a special review of his records to ascertain whether he was entitled to disability benefits based on the then pending inclusion of ischemic heart disease as a disability subject to presumptive service connection for veterans exposed to an herbicidal agent during his/her active duty.

4.  The first diagnosis of ischemic heart disease was dated in June 2010.

5.  No communication or medical record prior to August 30, 2010, may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for an effective date prior to August 30, 2010, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the effective date assigned for ischemic heart disease following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the underlying service connection claim was initiated, there is no need for a medical examination or opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In a February 23, 2011 letter, VA notified the Veteran that is was, sua sponte, undertaking a special review of his electronic claims file in order to ascertain whether he was entitled to disability benefits for ischemic heart disease.  VA undertook this review because ischemic heart disease was soon to be included as a disability subject to presumptive service connection for veterans exposed to herbicidal agents during his/her active duty.  38 C.F.R. § 3.309(e) (2015).

Consequent to this review, VA provided the Veteran with a VA examination in July 2012, which demonstrated the presence of ischemic heart disease.  The evidence of record also included private medical records that similarly demonstrated the presence of ischemic heart disease.  Given that the Veteran served within the land borders of the Republic of Vietnam between January 9, 1962 and May 7, 1975, VA presumes that he was exposed to an herbicidal agent during such service.  38 C.F.R. § 3.307(6) (2015).  Consequently, in a July 2012 rating decision, the RO granted entitlement to service connection for ischemic heart disease due to in-service exposure to an herbicidal agent, and assigned thereto a 30 percent rating, effective August 30, 2010.  Subsequently, the Veteran perfected an appeal of the July 2012 rating decision, seeking an earlier effective date.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

However, the July 2012 award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  If, as is the case here, a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of that liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to February 23, 2011 (the date of the letter to the Veteran), or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 31, 2010.

Although the record reflects that there was no prior claim or denial expressly relating to "ischemic heart disease," the Veteran submitted a claim of entitlement service connection for hypertension in May and July 1983.  The Veteran asserts that his hypertension is a form of ischemic heart disease.  

Private treatment records dated in May 1982, demonstrate that the Veteran complained of essential hypertension, near syncope, and prolonged chest pain.  The Veteran presented to the emergency room with acute onset of dizziness, followed by diaphoresis, nausea, and substernal chest pressure.  The Veteran stated that the chest pain did not radiate.  This treatment report shows that the Veteran had no history of chest pain or "coronary disease."  A review of the Veteran's systems was "essentially negative."  After a clinical evaluation, including an electrocardiogram, the assessment was "rule out acute myocardial infarction."  No contemporaneous evidence established that the Veteran experienced an acute myocardial infarction.

Pursuant to his May/July 1983 claim, the Veteran was provided a VA examination in September 1983, during which the Veteran reported that he was being treated for hypertension for about one year.  The Veteran stated that he had been prescribed Dyazide, which is a drug used to treat fluid retention and hypertension.  Upon clinical evaluation, the examiner determined that the Veteran's heart was not enlarged; there were no murmurs; there was a regular rhythm; and pulses in his extremities were adequate.  The examiner then obtained the Veteran's blood pressure in three different positions.  Ultimately, the examiner rendered a diagnosis of hypertension, well-controlled.  Neither the Veteran nor the examiner made reference to the presence of ischemic heart disease or a history of an acute myocardial infarction.

Even if liberally construed, the Board cannot conclude that the Veteran's May/July 1983 claim of entitlement to service connection for hypertension (or any other disability) was for, or encompassed, ischemic heart disease.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).  This is especially true given that, after the Veteran's service connection claim for hypertension was granted, he received notice of the decision and notice of his appellate right later in September 1983.  Despite receiving this information, he did not perfect an appeal.  Further, the Veteran did not assert that the RO failed to adjudicate the issue of entitlement to service connection for ischemic heart disease.  The September 1983 rating decision is final.

In making this determination, the Board acknowledges W. G., IV, M.D.'s March 2012 letter, wherein the doctor opined that the Veteran's ischemic heart disease first manifested after an acute myocardial infarction in 1982.  There is no evidence of record of an acute myocardial infarction in 1982.  Dr. Graham provided no basis or rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  As such, the Board finds that Dr. Graham's opinion is conclusory and, thus, has no probative value.

Additionally, to the extent that the Veteran asserts that he experienced a myocardial infarction and/or ischemic heart disease 1982 and/or 1983, the Board finds that his statements and testimony are not competent evidence as to the presence of such.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Further, his reported lay-observable symptoms were then diagnosed as a variety of other disabilities, including hypertension, but not ischemic heart disease or a myocardial infarction.  The first documented diagnosis of ischemic heart disease did not arise for many years later, and was not predicated on symptoms the Veteran experienced since his active duty.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

No communication or medical record dated after September 1983 and prior to February 23, 2011, may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease.  As such, the Board finds that the Veteran did not submit a claim of entitlement to service connection for ischemic heart disease prior to receiving VA's February 23, 2011 letter.  More specifically, the Board finds that a claim of entitlement to service connection for ischemic heart disease was not pending before VA on May 3, 1989, and no claim such claim was received by VA between that date and August 31, 2010.  See 38 C.F.R. 
§ 3.816(c)(2).

As discussed above, the Veteran received a letter from VA, dated on February 23, 2011, indicating that it was undertaking a review of his claims file because of the impending change of regulations.  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010.  Service connection for ischemic heart disease was granted in a July 2012 rating decision.  Thus, VA's review occurred within one year of the effective date of the liberalizing law.  Despite the effective date of the change in the operative regulation being August 31, 2010, the RO assigned an effective date of August 30, 2010; a decision the Board will not disturb here.  This is earliest effective date available based on the liberalization of law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

As discussed above, generally, an effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The Veteran did not initiate VA's February 23, 2011 review of his electronic claims file; this was done on VA's own initiative.  Thus, there is no true date of claim.  VA notified the Veteran that a review was going to occur via the February 23, 2011 letter.  The Board accepts this date as the date of claim.  However, given that an effective date of August 30, 2010, has already been assigned for the grant of service connection for ischemic heart disease, the Board will determine if entitlement to service connection arose before August 30, 2010.

A specific determination as to when entitlement arose is not required in this case.  Even if the Board were to determine that entitlement to service connection for ischemic heart disease was warranted prior to August 30, 2010, the regulations require the Board to assign the later of the two dates.  In other words, regardless of whether entitlement arose at any date prior to August 30, 2010, regulations require the Board to assign August 30, 2010, as the effective date.  The only exception to this requirement would be if the Veteran filed a claim within one year of his military retirement.  However, as determined by the Board above, no such claim was submitted.

Consequently, the Board finds that August 30, 2010 is the proper effective date for the grant of service connection for the Veteran's ischemic heart disease.


ORDER

An effective date prior to August 30, 2010, for the grant of service connection for ischemic heart disease is denied.



REMAND

In September 2013, the Veteran submitted a variety of claims, which were addressed in a February 2015 rating decision.  In March 2015, the Veteran submitted a notice of disagreement as to each of the issues addressed in the February 2015 rating decision.  Although the RO acknowledged the Veteran's notice of disagreement, to date, the RO has not issued a statement of the case concerning these issues.  Because the RO has not issued a statement of the case, the Board is required to remand the following issues:  (a) whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II (b) whether new and material evidence has been received to reopen a claim of entitlement to service connection for dermatitis, right forearm; (c) whether new and material evidence has been received to reopen a claim of entitlement to multiple joint arthritis, including right hand, right knee, and right shoulder; (d) entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy; (e) entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy; (f) entitlement to a rating in excess of 40 percent for residuals of prostate adenocarcinoma, status post radical prostatectomy; (g) entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post posterior fusion at L4-L5, with segment instability and stenosis; and (h) entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), with generalized anxiety disorder.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue the Veteran a statement of the case and notification of his appellate rights with respect to the following issues:

(a) whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II;

(b) whether new and material evidence has been received to reopen a claim of entitlement to service connection for dermatitis, right forearm; 

(c) whether new and material evidence has been received to reopen a claim of entitlement to multiple joint arthritis, including right hand, right knee, and right shoulder; 

(d) entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy; 

(e) entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy; 

(f) entitlement to a rating in excess of 40 percent for residuals of prostate adenocarcinoma, status post radical prostatectomy;

(g) entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post posterior fusion at L4-L5, with segment instability and stenosis; and 

(h) entitlement to a rating in excess of 70 percent for PTSD, with generalized anxiety disorder.  

See 38 C.F.R. §§ 19.29, 19.30 (2015).  The RO must inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


